Name: Regulation No 87/64/EEC of the Commission of 15 July 1964 amending the common quality standards for onions
 Type: Regulation
 Subject Matter: marketing;  agricultural policy;  technology and technical regulations;  plant product
 Date Published: nan

 146 Official Journal of the European Communities 1850/64 . OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES 21.7.64. REGULATION No 87/64/EEC OF THE COMMISSION of 15 July 1964 amending the common quality standards for onions THE COMMISSION OF THE EUROPEAN ECONOMIC COMMUNITY, Having regard to the Treaty establishing the European Economic Community; Having regard to Regulation No 23 1 on the progressive establishment of a common organisation of the market in fruit and vegetables, and in particular Article 4 (3 ) thereof; Whereas ' there have been major advances in onion marketing techniques ; Whereas because of these new techniques, which are linked inter alia to the requirements of consumers and wholesalers, the common quality standards for onions must be amended to adapt them to the new requirements ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Fruit and Vegetables ; HAS ADOPTED THIS REGULATION : Sole Article Sections I, III, IV (B ) and VI (D ) of Annex "11/6 to Regulation No 23 shall be amended as shown in the Annex to this Regulation with effect from 1 August 1964. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 July 1964. For the Commission The President Walter HALLSTEIN 1 OJ No 30, 20.4.1962, p . 965/62. Official Journal of the European Communities 147 ANNEX AMENDMENTS TO THE COMMON QUALITY STANDARDS FOR ONIONS I. Section I, 'Definition of Produce' shall be amended as follows : 'This standard applies to onions of the Allium cepa L. variety to be supplied to the consumer in the natural state and excludes green onions with full leaves and onions for processing.' II . Section III, 'Sizing' shall be amended as follows : 'The onions must be graded for size. Sizing is determined by the maximum diameter of the equatorial section. The difference between the diameters of ^he smallest and the largest onions in the same package must not exceed :  5 mm where the diameter of the smallest onion is between 10 mm and 20 mm  15 mm where the diameter of the smallest onion is between 20 mm and 40 mm  20 mm where the diameter of the smallest onion is 40 mm or over. The minimum diameter is 10 mm.' III . Section IV (B), 'Size tolerances' shall be amended as follows : '10% by weight of onions not conforming to the size specified but with a diameter of not more than 20% below or above it.' IV. In Section VI (D), 'Commercial specifications' the following shall be added after the word 'size': ' indicated by minimum and maximum diameters '.